          AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                        United States District Court
                                           Southern District of Georgia
                  James Willis Brown, Jr.



                                                                                    JUDGMENT IN A CIVIL CASE



                                                 V.                          -     CASE NUMBER: CV419-246
                  State of Georgia




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □        has rendered its verdict.



            12]      Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                     rendered.


                     IT IS ORDERED AND ADJUDGED

                     that in accordance with this Court's Order dated October 30, 2019, adopting the Report and

                      Recommendation of the Magistrate Judge as the opinion of this Court. Plaintiffs Writ of Habeas

                      Corpus DISMISSED. Plaintiff is not entitled to a Certificate of Appealability. This action stands

                      closed.
                                                                                         6s£i§l5/c




            October 30, 2019                                                     Scott L. Poff
           Date                                                                  Clerk




                                                                                 (By) Deputy Clerk
GAS Rev IU/IID3
